Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 1 has been amended to limit the grease to those comprising an acid having at least one of both a nitrogen atom and a sulfur atom. As discussed in paragraph 23 of the office action mailed 1/28/21, the prior art does not disclose or render obvious overbawd metal detergent greases comprising an acid having both a nitrogen and a sulfur atom. While 2-acrylamido-2-methyl propane sulfonic acid is known as an anti-misting agent in lubricants, one of ordinary skill in the art would not be motivated to include such an additive in a grease composition. Claim 2 has been rewritten in independent form in order to incorporate the limitations of previous claim 9, which was indicated in the previous office action as containing allowable subject matter. The prior art does not disclose or render obvious overbased metal detergent greases comprising a methoxypolyethylene glycol. The remaining claims depend, either directly or indirectly, from claims 1 and/or 2.
Applicant’s amendments filed 4/27/21 also overcome the rejections set forth under 35 USC 112 in the previous office action. In particular, applicant’s arguments that claims 17-18 are recited in the alternative (as opposed to a Markush group) are persuasive and the rejection of those claims as indefinite is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771